Citation Nr: 0201909	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  02-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to January 
1947 and from September 1947 to May 1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for vertigo 
as secondary to otitis externa with serous otitis and 
assigned a 10 percent evaluation, effective August 29, 2001.  
The veteran has appealed the assignment of the 10 percent 
evaluation.


FINDING OF FACT

Vertigo is manifested by more than occasional dizziness.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
vertigo have been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.87, Diagnostic Code 
6204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the October 2001 rating decision on appeal 
and the December 2001 statement of the case, the RO informed 
the veteran of the evidence necessary to establish a higher 
evaluation for vertigo.  In the December 2001 statement of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claim for an increased evaluation 
for his service-connected disability.  Correspondence copies 
of these determinations were mailed to the veteran's 
accredited representative, the Texas State Commission.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran submitted a private medical record 
relating to treatment for his service-connected disability.  
The record reflects that the RO obtained the veteran's VA 
treatment records from August 2001 to October 2001.  Also of 
record are VA treatment records dated as far back as 1970.  
The veteran has not alleged that there are any additional 
medical records related to treatment for vertigo that have 
not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo a VA examination related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

In August 2001, The veteran submitted a claim for service 
connection for vertigo as secondary to his service-connected 
otitis externa with serous otitis.

A May 2001 private medical record shows that the private 
physician stated that the veteran had a "significant balance 
disorder."  He stated he would get the veteran an appointment 
for vestibular rehabilitation exercises.

A July 2001 VA treatment report shows that the veteran stated 
that he felt dizzy sometimes and that it would take five 
minutes to get over the dizziness.  The assessment was mild 
vertigo experienced after treatment but quickly resolved.  
August 2001 VA treatment reports show that the veteran was 
being administered vertigo exercises.  An August 2001 
treatment report shows that the veteran's gait was normal.  

A September 2001 VA examination report shows that the veteran 
reported that he had had vertigo for a long time.  He stated 
that it was very inconvenient for him because it restricted 
his activities and was worse on movement versus sitting 
still.  The veteran stated that the vertigo was associated 
with nausea.  He reported that he was taking Meclizine every 
four to six hours for the vertigo.  The examiner entered a 
diagnosis of middle ear infection associated with vertigo.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
vertigo.  This matter therefore is to be distinguished from 
one in which a claim for an increased rating of a disability 
has been filed after a grant of service connection.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has observed that in the latter instance, evidence of 
the present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based on 
the facts shown to exist during the separate periods of time.  
Id.

Under Diagnostic Code 6204, peripheral vestibular disorders 
are assigned a 10 percent evaluation for occasional dizziness 
and a maximum 30 percent evaluation for dizziness and 
occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 
6204 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
30 percent evaluation for vertigo.  In the May 2001 private 
medical record, the physician stated that the veteran had a 
"significant" balance disorder and stated that the veteran 
would be referred for vestibular rehabilitation exercises.  
The private physician's finding of "significant" balance 
disorder indicates that the veteran had more than occasional 
dizziness.  Additionally, July 2001 and August 2001 VA 
treatment records show that the veteran was undergoing 
vertigo exercises.  Finally, at the time of the September 
2001 VA examination report, the veteran stated that he had 
vertigo associated with nausea and that the vertigo 
restricted his activities.  He also stated that he was taking 
Meclizine every four to six hours.  The Board finds that the 
above-described evidence shows more than occasional 
dizziness, and, resolves all reasonable doubt in favor of the 
veteran.  See Gilbert, 1 Vet. App. at 55.  Accordingly, a 
30 percent evaluation for vertigo is granted.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6204.

The Board finds no basis for assignment of separate 
evaluations for separate periods of time during the appeal 
period.  See Fenderson, supra.  The veteran's service-
connected disability has remained the same during the appeal 
period.  


ORDER

Entitlement to an initial 30 percent evaluation for vertigo 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

